TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 21, 2022



                                       NO. 03-20-00095-CV


  Juan Ramon Atilano, Annette Pricilla Diaz, Erika Nicole Romero as Next Friend of
Marissa Danielle Atilano and Julian Andrew Atilano, and as Represenative of the Estate of
                       Juan Daniel Atilano, Deceased, Appellants

                                                  v.

                              Tom Green County, Texas, Appellee




     APPEAL FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
             AFFIRMED -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on November 11, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.